Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and the papers filed on October 30, 2019 for Application No. 16/609,550.  By the amendment, claims 1-6 are pending and being amended.

Priority
Receipt is acknowledged of certified copies of papers submitted on 10/30/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDSs’), submitted on 10/30/2019 and 10/27/2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Seiki (EP 1,496,281 A1, from IDS filed 10/30/2019).

1, Seiki discloses a method for adjusting a clutch characteristic curve (see at least figures 4-6; paras. [0050] – [0091]; and claims 1-6), characterized by comprising steps of comprising: 
obtaining a torque-stroke learning value for adjusting the clutch characteristic curve (see at least Figures 4-6); 
calculating a convergence value (i.e., estimated clutch torque Tc_tmp) for each control point of the clutch characteristic curve (i.e., clutch torque map); 
calculating a difference value between the convergence value and a characteristic curve value for each control point (i.e., clutch torque map); and 
determining a new characteristic curve value of each control point according to whether a maximum value of the calculated difference values exceeds a preset reference value (i.e., predetermined value Xd).

Regarding claim 2, Seiki discloses the method for adjusting the clutch characteristic curve of claim 1, wherein the step of the determining the new characteristic curve for each control point comprises 
a step of calculating the new characteristic curve value for each control point based on a preset step size when the maximum value of the calculated difference values exceeds the preset reference value (see at least paras. [0054] - [0060]).

Regarding claim 5, Seiki discloses the method for adjusting the clutch characteristic curve of claim 1, wherein the step of determining the new characteristic curve for each control point comprises a step of determining a convergence value for each control point as a new characteristic curve value when the maximum value of the calculated difference values does not exceed the preset reference value (see at least paras. [0054] – [0060]).

Regarding claim 6, Seiki discloses the method for adjusting the clutch characteristic curve of claim 1, further comprising after the step of determining the new characteristic curve for each control .

	
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record fails to disclose or render obvious a method for adjusting the clutch characteristic curve having the combination features of claims 1 and 2 and particularly the limitation “wherein the step calculating the new characteristic curve value for each control point comprises a step of calculating a new characteristic curve value based on a value obtained by multiplying the step size by a ratio of the change value of the corresponding control point to the change value of the control point at which the difference value is the maximum value, for each control point”. 
Seiki discloses an equivalent method for adjusting a clutch characteristic curve having the features and steps of calculating a difference value between the convergence value and the characteristic curve value and a correcting means for correcting the clutch torque map by correcting each control amount of the actuator in order to prevent an increase of clutch stroke when the clutch is engaged in order to provide a comfortable feeling but does not disclose the features and step as recited in claim 3. See at least the Summary of the invention and the rejection above.
Claim 4 is allowable as being dependent upon the allowable base claim.

Conclusion
The following prior art made of record and applicable to at least claims 1 and 2 of applicant's disclosure. 
Kim (US 10/619683 B2) discloses a method of learning torque-stroke relationship of clutch, see at least figures 2-4;
Kim  et al. (US 2018/0172091 A1) discloses a clutch control method for vehicle, see at least Figures 2-6;
Kim  et al. (US 2017/0166201 A1) discloses a method for learning upwards friction coefficient of engine clutch of hybrid vehicle, see at least Figures 2-5;
Lee  et al. (US 9377062 B2) discloses a clutch characteristic adjusting method for DCT, see at least Figures 2-5;
Cho  et al. (US 2016/0123411 A1) discloses a method of adjusting clutch characteristics of DCT vehicle, see at least Figures 1-2;
Yoon  et al. (US 2015/0167756 A1) discloses a method of correcting clutch characteristics of vehicle, see at least Figure 3; and	
Lee et al. (US 2015/0167759 A1) discloses a method of adjusting characteristics of dry clutch, see at least Figures 2-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TINH DANG/Primary Examiner, Art Unit 3655